                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


VELMA TREJO,                                     §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-00180-FB
                                                 §
vs.                                              §
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY, TONJA                         §
HESS,                                            §
                                                 §
                   Defendants.                   §
                                                 §


                         ORDER FOR SUPPLEMENTAL BRIEFING

       Before the Court is Plaintiff Velma Trejo’s Motion to Remand [#8] and Defendant

Allstate Fire and Casualty Insurance Company’s Motion to Dismiss [#3]. On March 5, 2019, the

Honorable Fred Biery referred all pre-trial proceedings in this case to the undersigned for

disposition pursuant to Rule 72 of the Federal Rules of Civil Procedure and Rules CV-72 and

1(c) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas [#6]. On April 30, 2019, the undersigned held an initial pre-trial conference in

this case, at which the parties presented argument on the pending motions. After considering the

arguments of the parties at the hearing, as well as their motions, responses, and replies, the

relevant law, and the case file as a whole, the Court requests additional briefing regarding the

Court’s subject-matter jurisdiction.

       This is an underinsured-motorist (UIM) case. On January 11, 2017, Trejo was involved

in a three-vehicle accident on Jackson Keller Road in Castle Hills, Texas. (Orig. Pet. 1 [#1-3] at ¶


1
  A copy of Trejo’s Original Petition and Request for Disclosure is attached as part of Exhibit A
to Allstate’s Notice of Removal [#1].
                                                 1
6.) Trejo filed a claim for UIM benefits with Allstate, her insurer. (Id. at ¶ 11.) Allstate denied

the claim, and Trejo filed a complaint against Allstate and Defendant Tonja Hess, a claims

adjuster for Allstate, in County Court at Law No. 3 of Bexar County, Texas. Trejo’s Original

Petition and Request for Disclosure, which is the live pleading in this case, asserts a breach-of-

contract claim and extra-contractual claims under the common law, the Texas Insurance Code,

and the Texas Deceptive Trade Practices Act. (Id. at ¶¶ 11–19.)

       Allstate timely filed its Notice of Removal [#1] in this Court on February 25, 2019,

invoking the Court’s diversity jurisdiction. On March 27, 2019, Trejo filed a motion to remand

[#8], arguing that complete diversity does not exist because Hess, like Trejo, is a citizen of Texas

Allstate does not dispute that Hess, like Trejo, is a citizen of Texas. (Notice of Removal [#1] at ¶

10.)   However, Allstate contends that Hess’ in-state and non-diverse citizenship must be

disregarded for diversity purposes because Trejo improperly joined Hess to defeat diversity

jurisdiction.2 Allstate can demonstrate improper joinder by showing “that there is no possibility

of recovery by the plaintiff against an in-state defendant, which stated differently means that

there is no reasonable basis for the district court to predict that the plaintiff might be able to

recover against an in-state defendant.” Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573

(5th Cir. 2004) (en banc).

       Allstate contends Hess was improperly joined because Trejo has not obtained a judgment

establishing the liability and underinsured status of the other motorist, and because Trejo has not

alleged that she suffered any damages unrelated to and independent of the policy claim, she has

not stated a viable claim against Hess. In so arguing, Allstate relies primarily on Brainard v.


2
  The parties use the term “fraudulent joinder” in their filings with the Court. The Fifth Circuit,
however, has adopted the term “improper joinder” as being more consistent with the statutory
language than the term “fraudulent joinder,” so that is the term used in this Order. Smallwood v.
Illinois Cent. R. Co., 385 F.3d 568, 571 n.1 (5th Cir. 2004) (en banc).
                                                 2
Trinity Universal Ins. Co., 216 S.W.3d 809 (Tex. 2006). In that case, the Supreme Court of

Texas held that “the UIM insurer is under no contractual duty to pay benefits until the insured

obtains a judgment establishing the liability and underinsured status of the other motorist.” Id. at

818. In its Motion to Dismiss, Allstate argues that Trejo’s claims against Allstate should be

dismissed for the same reasons—Trejo’s failure to first obtain the necessary judgment or to

allege an independent injury.

       Assuming, arguendo, that Trejo’s claims against Allstate fail for these reasons, and that

Trejo’s claims against Hess fail for the same reasons, the “common-defense” exception to the

improper-joinder rule may be implicated.       The “common-defense” rule provides that “when a

nonresident defendant’s showing that there is no reasonable basis for predicting that state law

would allow recovery against an in-state defendant equally disposes of all defendants, there is no

improper joinder of the in-state defendant.” Smallwood, 385 F.3d at 571. So, if Hess has not

been improperly joined because the common-defense rule applies, this Court lacks subject-matter

jurisdiction over the dispute and the case must be remanded. See id. at 576 (“[The district court]

lacks the jurisdiction to dismiss the case on its merits. It must remand to the state court.”).

       Federal courts have a “continuing obligation” to examine the basis for their subject-

matter jurisdiction, and “[t]he issue may be raised by parties, or by the court sua sponte, at any

time.” MCG, Inc. v. Great W. Energy Corp., 896 F.2d 170, 173 (5th Cir. 1990). Because this

issue has not been briefed by the parties, however, the Court will offer the parties an opportunity

to address the impact of Smallwood on their case before ruling on the pending motions.

Specifically, the parties should address whether the common-defense exception described in

Smallwood applies and deprives the Court of subject-matter jurisdiction.




                                                  3
       IT IS THEREFORE ORDERED that, within seven (7) days from the date of this

Order, the parties FILE a supplemental brief, not to exceed ten (10) pages, addressing the impact

of Smallwood on the Court’s subject-matter jurisdiction.

       IT IS SO ORDERED.

       SIGNED this 3rd day of May, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               4
